Citation Nr: 0212587	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for metastatic 
adenocarcinoma of the rectum, status post low anterior 
resection.

2.  Entitlement to service connection for metastatic liver 
cancer, status post hepatic lobectomy.  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in June 2001.  That decision denied the 
veteran's claims of entitlement to service connection for 
metastatic adenocarcinoma of the rectum, status post low 
anterior resection and metastatic liver cancer, status post 
hepatic lobectomy.  The denial of service connection was duly 
appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

Neither metastatic adenocarcinoma of the rectum, status post 
low anterior resection, nor metastatic liver cancer, status 
post hepatic lobectomy was manifest during service or within 
the initial post-service year, and they are not otherwise 
related to active service.


CONCLUSION OF LAW

Neither metastatic adenocarcinoma of the rectum, status post 
low anterior resection, nor metastatic liver cancer, status 
post hepatic lobectomy, were incurred in or aggravated by 
active service and neither may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Initially, the Board must consider compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), see 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), and 
the recently issued final regulations implementing it.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
This new law increased the duties to notify and assist that 
the VA must fulfill when deciding a claim for benefits.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled.

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In this case, the Board concludes 
that the discussions in the June 2001 RO decision, the 
November 2001 Statement of the Case, and during the Board 
hearing informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
The Board finds that a medical opinion is not necessary, as 
the record contains sufficient medical evidence to decide the 
claim.  See 66 Fed. Reg. at 45,631 (to be codified at 
38 C.F.R. § 3.159(c)(4)).  In sum, there is no indication in 
this case that the veteran's claim for benefits is 
incomplete.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Law and Regulation

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Service connection for a malignant 
tumor may be granted if manifested during service or within 1 
year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (2001) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6)(iii).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, soft tissue 
sarcoma, and diabetes mellitus.  38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); 
61 Fed. Reg. 414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 
Fed. Reg. 42600-42608 (2002).

A veteran who served in the Republic of Vietnam shall be 
presumed to have been exposed to herbicide.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2002). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); see 38 C.F.R. § 3.303(d) 
(1998).  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

Review of the veteran's service medical records does not 
reveal any complaint, treatment, finding, or diagnosis 
relevant to the veteran's metastatic adenocarcinoma of the 
rectum or metastatic liver cancer.

The private medical records submitted by the veteran indicate 
that he was first diagnosed with rectal adenocarcinoma in 
1997.  He underwent a low anterior resection in July 1997 and 
subsequent chemoradiation.  The rectal cancer was found to 
have metastasized to the liver.  This was treated by a 
hepatic lobectomy in April 1998.

The veteran's treating physician, M.C.V., submitted a letter 
on behalf of the veteran in July 2001.  She reported the 
veteran's history of colorectal cancer and cardiovascular 
disease.  The physician further noted that his military 
history included a history of exposure to Agent Orange and 
requested that the veteran be considered for disability 
benefits.

The veteran testified before the undersigned in July 2002.  
He clarified the history of colorectal cancer and reviewed 
his present symptomatology.  The veteran recounted his 
military history and emphasized his exposure to defoliants 
while serving in Vietnam.  He assumed these to be Agent 
Orange.  He also noted that no member of his family had ever 
been treated for cancer of this type.

Generally, laypersons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The veteran 
asserts that his metastatic adenocarcinoma of the rectum, 
status post low anterior resection, and metastatic liver 
cancer, status post hepatic lobectomy, are a result of 
exposure to herbicides during service.  The issue of whether 
the cause of the veteran's metastatic colorectal cancer is 
related to service, in general, requires competent evidence.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses. See 66 
Fed. Reg. at 45630 to be codified at 38 C.F.R. § 3.159(a)(1) 
and (2).  

The Board notes that there is no competent evidence of cancer 
of any type during service or within 1 year of separation 
from service.  The evidence shows that the cancer was not 
diagnosed or identified until 1997.

The veteran has asserted that his cancer is associated with 
herbicide exposure.  Based on service in Vietnam and 
38 U.S.C.A. § 1116, the Board accepts that the veteran was 
exposed to herbicides.  However, colon cancer is not a 
condition enumerated under 38 C.F.R. § 3.309(e).  
Consequently, the veteran is not entitled to a presumption 
that colon cancer is due to herbicide exposure.

The competent evidence does not show that colon cancer is 
related to service.  While Dr. M.C.V. stated that the veteran 
had colorectal cancer and noted that his military history 
included exposure to Agent Orange, she did not note any 
potential etiological connection between the two.  

In summary, there is no evidence of metastatic adenocarcinoma 
of the rectum or metastatic liver cancer inservice or within 
one year of separation, and no reliable evidence linking 
those cancers to service or herbicide exposure.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

The claims of service connection for metastatic 
adenocarcinoma of the rectum, status post low anterior 
resection, and metastatic liver cancer, status post hepatic 
lobectomy are denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

